Exhibit 10.67




REINSTATEMENT AND FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT




THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (this
“First Amendment”) is made and entered into this 17th day of April, 2007 (the
“Amendment Date”), by and between VMS NATIONAL PROPERTIES JOINT VENTURE, having
an address at 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado
80237 ("Seller"), and MC REALTY ADVISERS, LLC, an Arizona limited liability
company, having a principal address at 8553 E. San Alberto Drive, Scottsdale,
Arizona 85258 ("Purchaser").




RECITALS:




WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Contract dated March 15, 2007 (the “Contract”), for certain real property
situated in the County of Coconino, State of Arizona, known as Forest Ridge
Apartments, and more specifically described in the Contract; and




WHEREAS, pursuant to Section 3.2, the Contract was terminated by failure of
Purchaser to give written notice of approval on or before April 16, 2007; and




WHEREAS, Seller and Purchaser desire to reinstate and ratify the Contract and to
amend the Contract on the terms and conditions set forth below.




NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Contract  and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree to
amend the Contract as follows:




AGREEMENT:




1.

Reinstatement.  The Contract is hereby reinstated, as amended herein, ratified
and affirmed and is effective as of the Amendment Date as if the termination
pursuant to Section 3.2 had not occurred.  

2.

Non-Refundable Additional Deposit Component.  In consideration of Seller's
execution of this First Amendment, within one Business Day after the Amendment
Date, Purchaser shall deliver to the Escrow Agent by wire transfer of Good Funds
$50,000.00 of the Additional Deposit (the "Non-Refundable Additional Deposit
Component"), which shall, immediately upon delivery, be non-refundable under all
circumstances other than for Seller's default under the Contract.  Furthermore,
any reference in the Contract to return of the "Deposit" or the "Additional
Deposit" to the Purchaser shall not include the Non-Refundable Additional
Deposit Component, unless the Deposit is being returned to Purchaser as a result
of a default by Seller.





 




3.

Feasibility Period.  The Feasibility Period set forth in Section 3.1 of the
Contract shall be extended to April 30, 2007.

4.

Closing Date.  The first sentence of Section 5.1 of the Contract is hereby
deleted in its entirety and the following substituted therefor:

"The Closing shall occur on May 30, 2007 (the "Closing Date") through an escrow
with Escrow Agent, whereby the Seller, Purchaser and their attorneys need not be
physically present at the Closing and may deliver documents by overnight air
courier or other means."

5.

General Provisions.  The following provisions shall apply with respect to this
First Amendment:

5.1

Except as modified herein, the Contract is in full force and effect and is
hereby ratified by Buyer and Seller.

5.2

Capitalized terms not defined herein shall have the same meaning as set forth in
the Contract.

5.3

In the event of any conflict between the Contract and this First Amendment, the
terms and conditions of this First Amendment shall control.

5.4

This First Amendment may be executed in counterparts, each of which (or any
combination of which) when signed by all of the parties shall be deemed an
original, but all of which when taken together shall constitute one agreement.
 Executed copies hereof may be delivered by telecopier or electronic mail and
upon receipt shall be deemed originals and binding upon the parties hereto, and
actual originals shall be promptly delivered thereafter.

[signature page follows]





 




NOW, THEREFORE, the parties hereto have executed this First Amendment as of the
Amendment Date.




SELLER:




VMS NATIONAL PROPERTIES JOINT VENTURE,




By:

VMS NATIONAL RESIDENTIAL PORTFOLIO I

 

By: MAERIL, INC.,

       its Managing General Partner




 




By: /s/Brian J. Bornhorst

Name:

Brian Bornhorst

Title: Vice President




And By: VMS NATIONAL RESIDENTIAL PORTFOLIO II




By:

By: MAERIL, INC.,

       its Managing General Partner




By: /s/Brian J. Bornhorst

Name:

Brian Bornhorst

Title: Vice President




PURCHASER:




MC REALTY ADVISERS, LLC, an Arizona

limited liability company




By:

RAPA INVESTMENT SERVICES

LIMITED PARTNERSHIP, LLLP, an

Arizona limited liability limited partnership,

Authorized Member




By

JAYFAY MANAGEMENT

SERVICES, INC., an Arizona

corporation, General Partner







By:

/s/Ross A. McCallister

Ross A. McCallister

President





 


